Citation Nr: 1624406	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  10-26 611	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for status post left wrist fusion.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

This appeal was previously remanded by the Board in January 2014.

At various times during the adjudication of this appeal the Veteran indicated that his service-connected left wrist disability impairs his ability to maintain employment.  See, e.g., February 2014 letter ("My job was a very physical one and I was unable to continue with my duties because of my injury.").  Accordingly, the Board finds that the issue of entitlement to a TDIU has been raised, and it is considered part-and-parcel of the increased rating claim on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue has been added to the title page.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development of this appeal is needed before a determination may be made.  Additionally, on remand, any outstanding VA treatment records must be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Through his representative, the Veteran contended that his left wrist condition is more disabling than the most recent November 2009 VA examination reflects.  May 2016 Appellant's Post-Remand Brief.  The Board notes that this allegation finds support in the Veteran's February 2014 letter in which he wrote that the disability prevented him from continuing employment.  Accordingly, a new VA examination should be scheduled to ascertain the current severity and functional impact of this disability.  See 38 C.F.R. § 3.327(a) (2015); Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).

As the Veteran is only service connected for the left wrist disability, its evaluation will have a significant impact on the claim for a TDIU.  The Board, therefore, finds the two issues to be inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Adjudication of the claim for a TDIU is deferred until the increased rating claim may be resolved.  On remand, though, the Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

The Veteran should be given adequate time to complete and return this form.

3.  Thereafter, schedule the Veteran for a VA examination by a qualified medical professional to ascertain the current severity of his left wrist disability.  The entire claims file must be reviewed in conjunction with the examination.

All symptoms related to the disability must be recorded.  Range of motion testing must be performed.  

The examiner should note whether flare-ups are present and whether they result in additional functional loss, to include a reduction in range of motion.  If so, to the extent possible, the examiner should estimate the additional limitation of motion caused by the flare-ups.  Similarly, the examiner should note whether additional functional loss is caused by pain, weakness, excess fatigability, or incoordination and, if so, estimate the additional limitation of motion.
 
The examiner is also asked to take a detailed history regarding the Veteran's employment, education and vocational attainment in connection with the claim for TDIU.  

The opinion should include an evaluation of the limitations and restrictions imposed by the Veteran's service-connected left wrist disability on work activities such as interacting with customers/coworkers, using technology, and other routine work activities like sitting, standing, walking, lifting, carrying, pushing, and pulling for up to six-to-eight hours per day.

The opinion must be provided without consideration of the Veteran's nonservice-connected disabilities or age.

The examination report must include a complete rationale for all opinions expressed.  The lay evidence of record must be considered and discussed, to include the Veteran's lay statements.

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




